960 F.2d 150
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick A. PATMON, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 91-1675, 91-1677 and 91-1678.
United States Court of Appeals, Sixth Circuit.
April 15, 1992.

Before NATHANIEL R. JONES, RALPH B. GUY, Jr. and BATCHELDER, Circuit Judges.
PER CURIAM.


1
Petitioner, Frederick A. Patmon, challenges the United States Tax Court's decision upholding the Commissioner of the Internal Revenue Service's findings of deficiencies in Patmon's income tax of $37,380.50, $26,005.98, $25,015.23, and $22,636.63 for the taxable years 1977, 1978, 1982, and 1983, respectively.   Having carefully considered the record on appeal and the briefs of the parties, with the additional benefit of oral argument, we are unable to say that the Tax Court erred.


2
Patmon, an attorney with the law firm of Patmon & Young, has been involved in litigation regarding his tax liabilities since the early 1980s.   In a number of prior appeals, this court has already considered and ruled upon many issues regarding the Internal Revenue Service's investigation into Patmon's federal income tax liability.   See, e.g., United States v. Young, 532 F.Supp. 334 (E.D.Mich.1981), aff'd in part and dismissed in part sub nom., United States v. Patmon, Young & Kirk, No. 81-1189 (6th Cir.  Aug. 1, 1983), cert. denied, 466 U.S. 903 (1984).


3
Patmon has failed to raise any novel issues of merit in the present appeals.   The Tax Court stated the reasons for its determinations, and we find these determinations to be correct in all respects.   We further find that the issuance of a written opinion by this court would be duplicative and serve no useful purpose.


4
Accordingly, the decisions of the Tax Court are AFFIRMED on the grounds articulated by that court in its memorandum opinions filed on March 14, 1991.